Order entered April 14, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00400-CV

                       IN RE AARON EARL CARTER JR., Relator


                 Original Proceeding from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-0100923-UQ

                                          ORDER
       Based on the Court’s opinion of this date, the Court DENIES relator’s “Petition for This

Court to Vacate Its Mandate Issued on October 30, 2003” and DISMISSES relator’s petition to

the extent it seeks extraordinary relief. The Court ORDERS that relator bear the costs of this

original proceeding.


                                                    /s/   DAVID LEWIS
                                                          JUSTICE